     Case 1:19-cv-00385-NONE-JLT Document 73 Filed 09/11/20 Page 1 of 4



 1     LAW OFFICES OF LEBEAU THELEN,                    Rocky C. Tsai (CSB #221452)
       LLP ANDREW SHEFFIELD (SBN 220735)                ROPES & GRAY LLP
 2                                                      Three Embarcadero Center
       5001 East Commercenter Drive, Suite 300          San Francisco, CA 94111-4006
 3     P.O. Box 12092                                   rocky.tsai@ropesgray.com
       Bakersfield, CA 93389-2092                       (415) 315-6300
 4     Telephone: 661.325.8962
       Facsimile: 661.325.1127                          Attorneys for Cross-Plaintiff,
 5                                                      Flight Fit N Fun (Bakersfield) LLC
 6     Attorneys for Plaintiff/Cross-Defendants
       Rush Air Sports, LLC; David C. Bynum;
 7     and Arch Adams
 8
 9                               UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11
12    RUSH AIR SPORTS, LLC, a California                     Case No. 1:19-cv-00385-NONE-JLT
      limited liability company,
13    Plaintiff,                                             STIPULATED REQUEST AND
14    v.                                                     [PROPOSED] ORDER RE DISMISSAL
      RDJ GROUP HOLDINGS, LLC, a                             OF CROSS-PLAINTIFF FLIGHT FIT N
15    Virginia limited liability company,                    FUN (BAKERSFIELD) LLC’S CROSS-
      RALPH PARK, an individual,                             CLAIMS AND COUNTERCLAIMS
16
      JEFF SHIRING, an individual, DAVID                     (Doc. 72)
17    SILVERMAN, an individual; and
      DOES 1–50, inclusive,
18    Defendants.
      ______________________________
19
      RDJ GROUP HOLDINGS, LLC, a
20    Virginia limited liability company,
      RALPH PARK, an individual,
21    JEFF SHIRING, an individual, DAVID
      SILVERMAN, an individual; FLIGHT
22
      FIT N RUN (BAKERSFIELD) LLC, a
23    Delaware limited liability company,
      Cross-Plaintiffs,
24    v.
25    RUSH AIR SPORTS, LLC; DAVID
      BYNUM, ARCH ADAMS,
26    Counter and
      Cross-Defendants
27
28


      STIP. RE DISMISSAL                          -1-                       Case No. 1:19-cv-00385-NONE-JLT
     Case 1:19-cv-00385-NONE-JLT Document 73 Filed 09/11/20 Page 2 of 4


                                                STIPULATION
 1
             Pursuant to Federal Rule of Civil Procedure 41(a)(2), Cross-Plaintiff Flight Fit N Fun
 2
      (Bakersfield) LLC (the “Bakersfield LLC Cross-Plaintiff”), and Rush Air Sports, LLC, David
 3
      Bynum, and Arch Adams (collectively, “Cross-Defendants,” and together with the Bakersfield LLC
 4
      Cross-Plaintiff, the “Settling Parties”), through their undersigned counsel, hereby respectfully
 5
      stipulate and agree, and respectfully request an order of dismissal, in accordance with the
 6
      following:
 7
             WHEREAS, on April 26, 2019, the Bakersfield LLC Cross-Plaintiff appeared in the above-
 8
      entitled action as a cross-plaintiff, filing counterclaims against Rush Air Sports, LLC and cross-
 9
      claims against David Bynum and Arch Adams (collectively, the “Bakersfield LLC Cross-Plaintiff’s
10
      Claims”);
11
             WHEREAS, the Settling Parties have reached a settlement in regard to this action;
12
             WHEREAS, in light of the above, the Settling Parties agree that the Bakersfield LLC
13
      Cross-Plaintiff’s Claims should be dismissed, and respectfully request such dismissal pursuant to
14
      the proposed order of dismissal accompanying this stipulation.
15
             NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED THAT:
16
             1. The Court enter an order of dismissal with prejudice as to the Bakersfield LLC Cross-
17
      Plaintiff’s Claims and dismiss the Bakersfield LLC Cross-Plaintiff from this action with prejudice.
18
19
      SO STIPULATED AND AGREED TO BY:
20
21
      Dated: September 10, 2020                  /s/ Andrew Sheffield (as authorized on Sept. 10, 2020)
22
23                                               LAW OFFICES OF LEBEAU THELEN, LLP
                                                 ANDREW SHEFFIELD (SBN 220735)
24                                               5001 East Commercenter Drive, Suite 300
                                                 P.O. Box 12092
25                                               Bakersfield, CA 93389-2092
26                                               Telephone: 661.325.8962
                                                 Facsimile: 661.325.1127
27
                                                 Attorneys for Plaintiff/Cross-Defendants
28                                               Rush Air Sports, LLC; David C. Bynum;


      STIP. RE DISMISSAL                            -2-                         Case No. 1:19-cv-00385-NONE-JLT
     Case 1:19-cv-00385-NONE-JLT Document 73 Filed 09/11/20 Page 3 of 4


                                      and Arch Adams
 1
 2
 3    Dated: September 10, 2020       /s/ Rocky C. Tsai____________________
 4                                    Rocky C. Tsai (CSB #221452)
                                      ROPES & GRAY LLP
 5                                    Three Embarcadero Center
                                      San Francisco, CA 94111-4006
 6                                    rocky.tsai@ropesgray.com
                                      (415) 315-6300
 7
                                      Attorneys for Cross-Plaintiff,
 8                                    Flight Fit N Fun (Bakersfield) LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIP. RE DISMISSAL                -3-                       Case No. 1:19-cv-00385-NONE-JLT
     Case 1:19-cv-00385-NONE-JLT Document 73 Filed 09/11/20 Page 4 of 4



 1
        ORDER CLOSING THE ACTION AS TO CROSS-PLAINTIFF FLIGHT FIT N FUN
 2           (BAKERSFIELD) LLC’S CROSS-CLAIMS AND COUNTERCLAIMS
 3
 4              Pursuant to the stipulation of the parties (Doc. 72) and Federal Rules of Civil Procedures
 5    41(a)(1), the Court ORDERS that the action as it relates ONLY to Flight Fit N Fun (Bakersfield)
 6    LLC’s counterclaim against Rush Air Sports LLC and crossclaim against David Bynum and Arch
 7    Adams is CLOSED. Accordingly, the Clerk of Court is DIRECTED to close the counterclaim and
 8    cross action ONLY. Consequently, Flight Fit N Fun (Bakersfield) LLC is terminated from this
 9    action.
10
      IT IS SO ORDERED.
11
12       Dated:       September 10, 2020                         /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIP. RE DISMISSAL                            -4-                        Case No. 1:19-cv-00385-NONE-JLT
